DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 composition step recites “following by adding a water,…” (P24L10).  This should be --followed by adding water,…--.  Appropriate correction is required.
Claim 9 recites “the phosphate refers to zirconium phosphate, phosphoric acid-cooper oxide”.  The “cooper” should be --copper--.  Also, the phrase should be --the phosphate refers to zirconium phosphate, or phosphoric acid-copper oxide--, based on the context of claim 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites a “high-temperature solvent replacement step: performing replacement of the hydrophobic dispensing solvent and a solvent in the aerogel wet gel under a condition of room pressure and high temperature until the aerogel wet gel becomes bluish transparent or completely transparent”.  It is not clear what solvent is replacing and what solvent is being replaced.  Because the meaning of this section is unclear, the full metes and bounds of claim 1 cannot be determined and the claim is indefinite.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06 II.
The term “high speed” in claim 1 condensation step is a relative term which renders the claim indefinite. The term “high speed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what speed is considered high.  For the purpose of further examination, based on the broadest reasonable interpretation, any speed that can achieve the claimed product will be considered meeting this limitation.
The term “large-amount” in claim 1 condensation step is a relative term which renders the claim indefinite. The term “large-amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amount is considered large.  For the purpose of further examination, based on the broadest reasonable interpretation, any amount that can achieve the claimed product will be considered meeting this limitation.
The term “specific temperature” in claim 1 aging step is a relative term which renders the claim indefinite. The term “specific temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what temperature is considered specific.  For the purpose of further examination, based on the broadest reasonable interpretation, any temperature that can achieve the claimed product will be considered meeting this limitation.
The term “high temperature” in claim 1 high-temperature solvent replacement step is a relative term which renders the claim indefinite. The term “high temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amount is considered large.  For the purpose of further examination, based on the broadest reasonable interpretation, any amount that can achieve the claimed product will be considered meeting this limitation.
The terms “high-temperature”, “high porosity”, and “high specific surface area” in claim 1 evaporation and drying step are relative terms which render the claim indefinite. These terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what temperature is considered high; what porosity is considered high; and what specific surface area is considered high.  For the purpose of further examination, based on the broadest reasonable interpretation, any temperature, any porosity, and specific surface are that can achieve the claimed product will be considered meeting these limitations.
The term “bluish transparent” in claim 1 aging step is a relative term which renders the claim indefinite. The term “bluish transparent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what degree of transparency is required, and what degree or range of coloration is permitted by the term “bluish”.  For the purpose of further examination, based on the broadest reasonable interpretation, any degree of transparency and any range of coloration that can achieve the claimed product will be considered meeting this limitation.
Claims 2-10 are rejected likewise as depending on claim 1.
The term “small amount” in claim 2 is a relative term which renders the claim indefinite. The term “small amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what amount is considered small.  For the purpose of further examination, based on the broadest reasonable interpretation, any amount that can achieve the claimed product will be considered meeting this limitation.
Claim 7 is rejected likewise as depending on claim 2.
Claim 4 recites the limitation “the hydrophobic dispensing solvent” (P25L8).  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation “the hydrophobic dispensing solvent” (P26L7).  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites a composition step involving an inorganic adhesive to replace the composition step in claim 1 involving an inorganic adhesive solution. Claim 1 requires combining an inorganic adhesive solution with the remaining components, whereas claim 8 seems to involve forming a solution after all ingredients are mixed.  Since claim 8 depends on claim 1, it is not clear if the inorganic adhesive in claim 8 is required to be in solution form as required by claim 1, or if adhesives not in solution are permitted.
The term “viscous aerogel” in claim 8 is a relative term which renders the claim indefinite. The term “viscous aerogel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what viscosity is required to in order for the aerogel to be considered viscous.  For the purpose of further examination, based on the broadest reasonable interpretation, any viscosity for the aerogel will be considered meeting this limitation.
Claim 9 is rejected likewise as depending on claim 8.
Claim 10 recited both a process for producing a composite glue and a heat insulation board obtained from the composite glue.  According to MPEP 2173.05(p), a single claim which include both a product and a process in the same claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 replaces the composition step of claim 1 rather than further limiting it.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN109809415A teaches a process of producing a siloxane aerogel comprising the claimed steps, except the final composition step of blending with an inorganic fiber and an adhesive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762